19-2345
     Zhuang v. Garland
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 444 743

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LIFEN ZHUANG,
14            Petitioner,
15
16                       v.                                      19-2345
17                                                               NAC
18   MERRICK B. GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                     James A. Lombardi, Esq., New
24                                       York, NY.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1
 2   FOR RESPONDENT:             Joseph H. Hunt, Assistant
 3                               Attorney General; Holly M. Smith,
 4                               Senior Litigation Counsel; Nehal
 5                               H. Kamani, Trial Attorney, Office
 6                               of Immigration Litigation, United
 7                               States Department of Justice,
 8                               Washington, DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner Lifen Zhuang, a native and citizen of the

15   People’s Republic of China, seeks review of a July 2, 2019,

16   decision of the BIA affirming a January 8, 2018, decision of

17   an Immigration Judge (“IJ”) denying Zhuang’s application for

18   withholding of removal.    In re Lifen Zhuang, No. A205 444 743

19   (B.I.A. July 2, 2019), aff’g No. A205 444 743 (Immig. Ct.

20   N.Y. City Jan. 8, 2018).    We assume the parties’ familiarity

21   with the underlying facts and procedural history.

22       Under the circumstances, we have considered both the

23   IJ’s and the BIA’s opinions “for the sake of completeness.”

24   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

25   (2d Cir. 2006).   The applicable standards of review are

26   well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei



                                    2
 1   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).           Contrary

 2   to the Government’s contention, Zhuang’s brief sufficiently

 3   challenges the agency’s adverse credibility determination.

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant or witness, the inherent plausibility of the

 8   applicant’s or witness’s account, the consistency between the

 9   applicant’s or witness’s written and oral statements . . . ,

10   [and] the internal consistency of each such statement . . .

11   without regard to whether an inconsistency, inaccuracy, or

12   falsehood goes to the heart of the applicant’s claim, or any

13   other relevant factor.”          8 U.S.C. § 1158(b)(1)(B)(iii); see

14   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir.

15   2008).   “We defer . . . to an IJ’s credibility determination

16   unless, from the totality of the circumstances, it is plain

17   that no reasonable fact-finder could make such an adverse

18   credibility ruling.”       Xiu Xia Lin, 534 F.3d at 167; accord

19   Hong Fei Gao, 891 F.3d at 76.           Substantial evidence supports

20   the agency’s determination that Zhuang was not credible as to

21   her   claim   that   she   was    persecuted   under   China’s   family

22   planning policy.


                                         3
 1          The IJ found that Zhuang gave the impression that she

 2   was testifying from memorization rather than experience and

 3   that      she    was        often     unresponsive.          See      8 U.S.C.

 4   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

 5   (2d Cir. 2005) (recognizing that particular deference is

 6   given to the trier of fact’s assessment of demeanor).                       That

 7   finding is supported by the record, which shows that Zhuang

 8   testified clearly and concisely on direct examination but

 9   became hesitant and unresponsive on cross-examination and

10   gave the impression that she was delaying and attempting to

11   provide      correct        answers    rather       than   those    based     on

12   experience.       Accordingly, we afford “particular deference”

13   to the IJ’s demeanor finding.                  Jin Chen v. U.S. Dep’t of

14   Justice, 426 F.3d 104, 113 (2d Cir. 2005).

15          The   IJ’s     demeanor       finding    and    adverse     credibility

16   determination as a whole were further supported by Zhuang’s

17   inconsistent statements regarding when she worked in the

18   United States and why she was unable to get friends to

19   translate       her    son’s        school     records.       See     8 U.S.C.

20   § 1158(b)(1)(B)(iii); see also Li Hua Lin v. U.S. Dep’t of

21   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be still

22   more    confident      in    our    review     of   observations     about   an


                                             4
 1   applicant’s demeanor where, as here, they are supported by

 2   specific examples of inconsistent testimony.”).       Her changing

 3   answers in this regard gave the impression of a willingness

 4   to alter her story to gain relief.

 5       Having   questioned    Zhuang’s    credibility,    the    agency

 6   reasonably relied further on her failure to rehabilitate her

 7   testimony with reliable corroborating evidence.             See Biao

 8   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 9   applicant’s failure to corroborate his or her testimony may

10   bear on credibility, because the absence of corroboration in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”).          As the IJ

13   noted, Zhuang did not submit evidence corroborating her claim

14   that she hid from family planning officials at her aunt’s

15   house and her U.S. medical records were incomplete and did

16   not corroborate her claim of a forced abortion in China.

17       The demeanor, inconsistency, and corroboration findings

18   constitute   substantial    evidence   supporting     the    adverse

19   credibility determination.    See 8 U.S.C.

20   § 1158(b)(1)(B)(iii).      Notwithstanding other inconsistency

21   findings that may not be supported by the record, that

22   determination was dispositive of withholding of removal.         See


                                     5
 1   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).     We

 2   do not consider Zhuang’s unexhausted argument that she was

 3   limited in her testimony about her past persecution claim.

 4   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107,

 5   122-24 & n.1 (2d Cir. 2007).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

 8   stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                    6